Citation Nr: 1737483	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-27 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has not alleged unemployability and the medical evidence of record does not suggest that he is unemployable due to his service-connected PTSD. Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record at this time. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination for PTSD in October 2010. In his November 2011 notice of disagreement and a March 2012 statement, the Veteran reported a worsening of his symptoms, including increased distance and panic attacks nine to ten times a week. In light of his (specific) allegations of worsening, remand for a contemporaneous examination to assess the severity of his service-connected PTSD is warranted. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the October 2010 VA examiner noted that that it was "not clear" whether the Veteran's difficulties with memory and cognition were due to psychiatric factors, consequences of a transient ischemic attack (TIA), or a combination of both. If possible, clarification is needed about the cause of these symptoms.

The Board notes that effective August 4, 2014, VA amended the portion of the rating schedule dealing with mental disorders and its adjudication regulations to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV). Because this case was certified to the Board after that time, the regulations pertaining to the DSM-5 are for application. See 80 Fed. Reg. 14,308 (March 19, 2015).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's PTSD from November 2014 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his PTSD are associated with the record.

2. After the above development is completed, the AOJ should arrange for an examination to determine the nature and severity of the Veteran's PTSD. The Veteran's claims file (including this Board remand) must be reviewed by the examiner in conjunction with the examination. Any indicated tests or studies should be completed. Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

Please identify all impairment associated with the Veteran's PTSD. Please distinguish, to the extent possible, symptoms associated with the Veteran's service-connected PTSD from those that may be associated with other disabilities, specifically the Veteran's difficulty with memory and cognition. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2016).

